                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAMES REILLY, #184122,

             Plaintiff,                     Civil Case Number: 2:19-11249
                                            Honorable Linda V. Parker
v.

COLLEEN SPENCER, ET AL.,

             Defendants.
                                            /

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
       PLAINTIFF’S REQUEST TO STAY ALL PROCEEDINGS

      Plaintiff, a pretrial detainee in the St. Clair County Jail, filed this pro se civil

rights action on April 30, 2019. Plaintiff claims, among other things, that

Defendants have denied her necessary medical care, including medication

prescribed to regulate her heart rhythm and estrogen, which has led to severe pain

and difficulty breathing. Plaintiff indicates that she is a transsexual and has been

taking estrogen as part of the process to alter her sex. The matter is presently

before the Court on Plaintiff’s motion to stay the case for one hundred and eighty

days to provide her time to prepare an amended complaint. Plaintiff states that she

needs additional time to access legal materials and a word processor to draft her

pleading.
       The Court finds good cause to extend the time for Plaintiff to file an

amended complaint, although it believes the extension requested is an

unnecessarily long time. Moreover, granting Plaintiff’s request will result in

needless delay in adjudicating what appears to be a serious claim and obtaining the

relief Plaintiff seeks in this case.

       Accordingly, the Court is granting Plaintiff a ninety (90) day extension to

file her amended complaint. In the meantime, the Court believes that the

appointment of counsel to represent Plaintiff in this case would be beneficial. The

Court, therefore, will appoint counsel for Plaintiff if able to locate counsel willing

to represent her.

       IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: July 12, 2019

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, July 12, 2019, by electronic and/or
 U.S. First Class mail.

                                                s/ R. Loury
                                                Case Manager




                                           2
